PER CURIAM.
This is an appeal by a landowner from an order of the circuit court denying a petition for a writ of certiorari. The petition was sought to review a resolution of the Dade County Board of County Commissioners denying, without prejudice, appellant’s request for a zoning change.
Our review of the record on appeal reveals that the circuit court had before it competent, substantial evidence to support its judgment that the enactment of the contested resolution was fairly debatable, and that the petitioner did not sustain his burden of proving the contrary. The order of the circuit court accords with the essential requirements of the law. Therefore, we affirm the judgment below. City of Miami Beach v. Lachman, 71 So.2d 148 (Fla.1953); City of Miami Beach v. Wiesen, 86 So.2d 442 (Fla.1956); De Groot v. Sheffield, 95 So.2d 912 (Fla.1957).
Affirmed.